DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "[a] wound dressing material comprising a substrate, greater than 20% by weight of a bicarbonate in lines 1-2.  Without an upper bound, the distance can continue indefinitely, rendering the scope of the claim indefinite.
Regarding claim 10, the claim recites the limitation "a wound dressing material that includes greater than 20% by weight of said bicarbonate” in lines 9-11. Without an upper bound, the distance can continue indefinitely, rendering the scope of the claim indefinite.
Also, with respect to claim 10, the recitation, “the wound dressing solution” in line 6 lacks proper antecedent basis and is therefore indefinite.
Regarding claim 21, the claim recites “said wound dressing material comprising a substrate, greater than 2% by weight of a bicarbonate” in lines 2-3.  Without an upper bound, the distance can continue indefinitely, rendering the scope of the claim indefinite.
Remaining claims 2-9 and 11-20 are necessarily rejected by virtue of the dependence upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11, respectively, of U.S. Patent No. 10,864,115 (“the ‘115 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the ‘115 patent anticipate claims 1-9 and 21 of the instant application.  Accordingly, the application claims are not patentably distinct from the ‘115 patent application.  Here, the more specific ‘115 patent claims encompass the broader application claims.
More specifically, claim 1 of the ‘115 patent broadly recites all elements of claim 1 of the instant application.  The difference being claim 1 of the ‘115 application explicitly recites “[a] wound dressing material comprising a substrate, about 2.5% to about 8% by weight of a bicarbonate” in lines 1-2, which anticipates instant claim 1 language of “[a] wound dressing material comprising a substrate, greater than 2% by weight of a bicarbonate”.
With respect to instant claims 2-9 of the instant application, claims 2-9 of the ‘115 patent recites all claim limitations of clams 2-9 of the instant application.
With respect to instant claim 21, claim 11 of the ‘115 patent broadly recites all features of the claim 21.  The difference being claim 11 of the ‘115 application recites “said wound dressing material comprising a substrate,  about 2.5% to about 8% by weight of a bicarbonate”, which anticipates instant claim 21 language of “said wound dressing material comprising a substrate, greater than 2% by weight of a bicarbonate”.
Claims 10-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,045,885 (the ‘885 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 10 of the ‘885 patent anticipate claim 10 claim of the instant application. 
More specifically, the application claims are not patentably distinct from the patented claims of the ‘885 patent application.  Here, the more specific ‘885 patent claims encompass the broader application claims. The difference being claims 1, 9 and 10 of the ‘885 application recite “a wound material that includes about 2.5% to about 8% by weight of a bicarbonate” (claim 1), “a wound dressing material that includes about material that includes about 2.5% to about 8% by weight of a bicarbonate”(claim 9), and “a wound dressing material that includes about 2.5% to about 8% by weight of a bicarbonate” (claim 10) which anticipates claim 10 of the instant application reciting “a wound dressing material that includes greater than 2% by weight of said bicarbonate”.
With respect to instant claims 11-13,18 and 19, claims of the instant application, claims 2-6 of the ‘885 patent recites all claim limitations of clams 2-9 of the instant application.
With respect to instant claims 11-13, 18 and 19 of the instant application, claims 12-14, 15 and 16 of the ‘885 patent recites all claim limitations of clams 11-3 18 and 19 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses wound dressings for use on a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786